toicft&-0\,cnto3tt>v,Q6fli>-5.

Lexter Kossie#700661
William McConnell Unit
3001 South Emily Drive
Beeville,          Texas 78102


April 26,          2015



Texas Court of Criminal Appeals                                            W   29 2015
P.O. BOX 12308, Capitol Station
Austin,       Texas       78711




RE: WR NOs.          10,978-01         thru   10,978-16
       Tr.Ct.NOs.          679887-A thru 679887-K
       185th District Court - Harris County


Dear       Clerk:


              Recently I have been cited for abuse of the writ.                     In
order for me to show that the claims I intend to raise in my
subsequent writ are not barred by Sec 4 I am requesting the
docket sheet of all the writs mentioned above with a list of
all of the claims presented in each of those application. With
out    a    list    of    all   of   the claims   I   cannot   show that    the claims
I intend to raise have not been raised before in those prior
applications.
              Thank you for any consideration given in this matter.


                                                               Sincerely,




 cc:File
                                                                ^^^ y^^^c_^
                                                               Lexttr- Kennon Kossie